Order, Supreme Court, Bronx County (Bertram Katz, J.), entered March 18, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the motion court that, as a matter of law, the *251drive-by shooting was an unforeseeable act breaking the chain of causation between defendants’ alleged failure to maintain the front door lock, which allegedly prevented plaintiffs from escaping into their building, and plaintiffs’ injuries (Santiago v New York City Hous. Auth., 101 AD2d 735, affd 63 NY2d 761). Concur—Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.